 

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into this 28th day of
September, 2005, by and between the WASHINGTON BANKING COMPANY and WHIDBEY
ISLAND BANK (together, “the Employer”) with its principal office in Oak Harbor,
Washington, and JOSEPH W. NIEMER (the “Executive”).

In consideration of the mutual promises made in this Agreement, the parties
agree as follows:

1.

Employment.

Employer employs Executive and Executive accepts employment with Employer as its
Executive Vice President and Chief Credit Officer.

2.

Term.

The term of this Agreement (the “Term”) shall commence on August 22, 2005 (the
“Effective Date”) and shall continue through August 22, 2008; provided, however,
that on August 23, 2008 and each succeeding August 23, the Term shall
automatically be extended for one additional year unless, not later than ninety
(90) days prior to any such August 23, either party shall have given written
notice to the other that it does not wish to extend the Term. In the event the
Term is not extended, Executive shall have no rights to any of the severance
payments or benefits continuation except as described in Section 5(a).

3.

Duties.

Executive will serve as Employer's Executive Vice President and Chief Credit
Officer. Executive shall render such executive, management and administrative
services and perform such tasks in connection with the affairs and overall
operation of the Employer as is customary for his position, subject to the
direction of Employer’s Chief Executive Officer and Board of Directors.
Executive shall devote necessary time, attention and effort to Employer’s
business in order to properly discharge his responsibilities under this
Agreement. Executive is permitted to engage in activities outside the scope of
his duties, provided they do not conflict with the interests of the Employer,
and do not unreasonably infringe on his otherwise full-time dedication to the
Employer's business.

4.

Compensation, Benefits, Reimbursement and Bonus.

a.          In consideration for all services rendered by Executive during the
term of this Agreement, Employer shall pay Executive an annual base salary
(before all customary and proper payroll deductions) of $165,000 as adjusted
from time to time (“Base Salary”). The Board of Directors of the Employer shall
review Executive’s salary at the end of each year, in a manner consistent with
that used for all management employees of the Employer, and in its sole
discretion may adjust such salary commensurate with the Executive’s performance
under this Agreement.

 

 

BEL 281698v2 50846-27  00A0

- 1 -

 


--------------------------------------------------------------------------------



 

 

b.           Under the Employer’s Annual Incentive Plan, Executive shall be
eligible to receive an annual bonus based on performance as defined by the Board
of Directors, in accordance with the Employer's incentive plan.

c.           Executive shall be eligible for restricted stock and stock option
grants under the Employer’s Stock Option Plan. The timing and size of awards
will be at the discretion of the Board of Directors.

d.           Executive may also participate in the Employer’s Deferred
Compensation Plan.

e.           Throughout the term of this Agreement, Employer shall provide
Executive with reasonable health insurance, disability and other employee
benefits. Executive shall participate in all employee benefit plans and programs
of Employer available to its executives and key management employees, subject to
and on a basis consistent with the terms, conditions, and overall administration
of such plans and programs. Employer shall reimburse Executive for his
reasonable expenses (including, without limitation, travel, entertainment, and
similar expenses) incurred in performing and promoting the business of Employer.
Executive shall present itemized accounts of any such expenses as required by
Company policy and the rules and regulations of the Internal Revenue Service.

5.

Termination of Agreement.

a.           Termination Due to a Change of Control. If Employer is subjected to
a Change of Control (as defined in Section 5(g)(i)), and either Employer or its
assigns terminates Executive’s employment without Cause or Executive terminates
his employment for Good Reason within two (2) years of such Change of Control,
then Employer shall pay Executive upon the effective date of such termination
all Base Salary earned and all reimbursable expenses incurred under this
Agreement through such termination date.

(i) In addition, Employer shall pay Executive an amount equal to 1.5 times
Executive’s highest Base Salary over the prior three (3) years, plus an amount
equal to 1.5 times the annual bonus last paid hereunder or 1.5 times the average
bonus paid over the prior three (3) years, whichever is greater ("Severance
Benefit"). Provided, also, that the payment and benefits described in this
Section 5(a) will only be paid conditioned upon Executive signing an agreement,
in a form acceptable to Employer, that releases and holds Employer harmless from
all known and unknown claims and liabilities arising out of Executive’s
employment with Employer or the performance of this Agreement (“Release
Agreement”). The Employer’s obligation to pay the Severance Benefit under this
section continues for up to two (2) years after the Agreement terminates
provided that the Change of Control (as defined in Section 5(g)(i)) occurs
during the Term of the Agreement, and the Executive is terminated without Cause
or terminates his employment for Good Reason within two (2) years of such Change
of Control. The provisions of this paragraph will survive termination of the
Agreement.

(ii) Executive shall also be entitled to Severance Benefit if Employer
terminates Agreement without Cause prior to a Change of Control if such
termination occurs at any time from and after ninety days prior to the public
announcement by the Employer or any other

 

 

BEL 281698v2 50846-27  00A0

- 2 -

 


--------------------------------------------------------------------------------



 

party of a transaction which will result in a Change of Control; provided that
the effective date of the Change of Control occurs within eighteen (18) months
of Executive’s termination.

(iii) Payment of the Severance Benefit under this section is subject to and
conditioned on compliance with subsection 5(b).

b.           Commitment of Executive. In the event that any person extends any
proposal or offer which is intended or may result in a Change of Control,
Executive shall, at the Employer’s request, assist the Company in evaluating
such proposal or offer. Further, subject to the additional terms and conditions
of this Agreement, in order to receive the Severance Benefit, Executive cannot
resign from the Company during any period from the receipt of a specific Change
of Control proposal through the consummation or abandonment of the transaction
contemplated by such proposal.

c.           Termination by Employer Without Cause or by Executive for Good
Reason. If Employer terminates Executive’s employment without Cause, or if
Executive terminates his employment for Good Reason, Employer shall pay
Executive upon the effective date of such termination all Base Salary earned and
all reimbursable expenses incurred under this Agreement through such termination
date. In addition, Employer shall pay Executive an amount equal to 1.5 times
Executive’s highest Base Salary over the prior three (3) years, plus an amount
equal to 1.5 times the annual bonus last paid hereunder or 1.5 times the average
bonus paid over the prior three (3) years, whichever is greater. Provided,
however, that the payment and benefits described in this section will only be
made conditioned upon Executive signing a Release Agreement.

(i)       Benefits Continuation. In addition, the Executive shall be entitled to
health and dental insurance benefits for a period of eighteen (18) months
following the termination of this Agreement. These benefits will be provided at
Employer’s expense, but such period shall count towards the Employer’s
continuation of coverage obligation under Section 4980B of the Internal Revenue
Code (“COBRA”). The foregoing notwithstanding, in the event that the Executive
becomes eligible for comparable group insurance coverage in connection with new
employment, the coverage provided by the Company under this Section shall
terminate immediately.

d.           Termination by Employer for Cause or by Executive Without Good
Reason. If Employer terminates Executive’s employment for Cause or if Executive
terminates his employment without Good Reason, Employer shall pay Executive upon
the effective date of such termination only such Base Salary earned and expenses
reimbursable under this Agreement incurred through such termination date. In
such case, Executive shall have no right to receive compensation or other
benefits for any period after termination under this Agreement.

e.           Termination Due to Disability or Upon Death. If Employer terminates
Executive’s employment on account of any mental or physical Disability that
prevents Executive from discharging his duties under this Agreement, Executive
shall be entitled to all Base Salary earned and reimbursement for expenses
incurred under this Agreement through the termination date, plus a pro rata
portion of any annual bonus for the year of termination. Executive’s employment
under this Agreement shall be terminated upon the death of Executive. In such
case, the Employer shall be obligated to pay to the surviving spouse of
Executive, or if there is none, to the Executive’s estate: (A) that portion of
Executive’s Base Salary that would otherwise have been

 

 

BEL 281698v2 50846-27  00A0

- 3 -

 


--------------------------------------------------------------------------------



 

paid to him for the month in which his death occurred, and (B) any amounts due
him pursuant to the Employer’s pension plan, any supplemental deferred
compensation plan, and any other death, insurance, employee benefit plan or
stock benefit plan provided to Executive by the Employer.

g.

Termination Definitions.

(i)          “Change of Control.” For purposes of this Agreement, the term
“Change of Control” shall mean the occurrence of one or more of the following
events: (A) One person or entity acquiring or otherwise becoming the owner of
twenty-five percent or more of Employer’s outstanding common stock;
(B) Replacement of a majority of the incumbent directors of Washington Banking
Company or Whidbey Island Bank by directors whose elections have not been
supported by a majority of the Board of either company, as appropriate;
(C) Dissolution or sale of fifty percent or more in value of the assets, of
either Washington Banking Company or Whidbey Island Bank; or (D) A change “in
the ownership or effective control” or “in the ownership of a substantial
portion of the assets” of Employer, within the meaning of Section 280G of the
Internal Revenue Code. Notwithstanding the foregoing provisions of this section,
a Change of Control will not be deemed to have occurred solely because of an
internal corporate reorganization or similar transaction.

(ii)        “Cause.” For purposes of this Agreement, termination for “Cause”
shall include termination because Executive: (A) materially breaches this
Agreement; (B) willfully breached or habitually neglected or breached the duties
which he was required to perform under the terms of this Agreement or the
policies of the Company; (C) commits act(s) of dishonesty, theft, embezzlement,
fraud, misrepresentation, or other act(s) of moral turpitude against Employer,
its subsidiaries or affiliates, its shareholders, or its employees or which
adversely impact the interest of Employer; (D) willfully and continually failed
to comply with any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease and desist order of a regulatory agency having
jurisdiction over Employer; (E) fails to follow the directions of Employer's
Board of Directors, which failure is not corrected within thirty (30) days after
receipt by Executive of written notice outlining the corrective action required;
or (F) knowingly provides misleading or false information to shareholders, the
Board of Directors, auditors, accountants, or regulatory authorities.

(iii)       “Disability.” For purposes of this Agreement, “Disability” is
defined as Executive's inability to perform the essential functions of the
employment duties to the Employer for a period of three (3) consecutive months.
The Employer’s Board of Directors, acting in good faith, shall make the final
determination of whether Executive is suffering under any Disability (as herein
defined) and, for purposes of making such determination, may require Executive
to submit himself to a physical examination by a physician mutually agreed upon
by the Executive and Employer’s Board of Directors at Employer’s expense.

(iv)       “Good Reason.” For purposes of this Agreement, termination for “Good
Reason” shall mean termination by Executive as a result of any material breach
of this Agreement by Employer. Good Reason shall include, but not be limited to:
(A) a material reduction in Executive’s compensation defined as a reduction
equal to or greater than five percent (5%) of Executive’s then annual base
salary, which reduction is not of general application to substantially all
employees of the Employer, (B) a material reduction in Executive’s duties,
responsibilities, or reporting relationship, but not merely a change in title,
or (C) relocation of

 

 

BEL 281698v2 50846-27  00A0

- 4 -

 


--------------------------------------------------------------------------------



 

Executive's primary workplace from Oak Harbor to a location outside Whatcom,
Island, Snohomish, or Skagit counties.

h. Payment of Severance Benefit. Payment of any Severance Benefit under this
Section shall be paid in a lump sum or with Employer’s regular salary payment
schedule, as determined by Executive.

6.

Parachute Payment Limitation.

Notwithstanding anything in this Agreement to the contrary, if it is determined
by legal counsel (or other tax advisor to Executive) that the total of the
Severance Benefit, together with any other payments or benefits paid by the
Employer to Executive, would constitute an "excess parachute payment" within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, and
the net after-tax amount that Executive would realize from such compensation,
considering Executive's federal and state income tax brackets and the excise
tax, would be greater if the compensation payable hereunder were limited, then
the compensation payable hereunder shall be limited in the manner determined by
such counsel or advisor, to maximize Executive's net after-tax income.

7.

Covenant Not To Compete.

a.           Executive agrees that for the term of this Agreement and upon
payment of a Severance Benefit and for a period of eighteen (18) months
thereafter (with the understanding that the eighteen (18) month period will be
shortened to one (1) year upon the completion of a transaction constituting a
Change of Control, as defined in Section 5(g)(i)), Executive will not, within
any county in which Employer has branch offices at the termination of the term
of this Agreement, directly or indirectly be employed by, own, manage, operate,
join, or benefit in any way from any business activity that is competitive with
Employer’s business or reasonably anticipated business of which Executive has
knowledge. Employer and Executive agree that the duration of the covenant may be
shortened if the Executive waives a mutually agreed-upon portion of the
Severance Benefit. For purposes of the foregoing, Executive will be deemed to be
directly or indirectly employed by, own, manage, operate, join, or benefit in
any way with such business if the business is carried on by: (a) a partnership
in which Executive is a general or limited partner; or (b) a corporation of
which Executive is a shareholder (other than a shareholder owning less than 5%
of the total outstanding shares of the corporation), officer, director, employee
or consultant.

b.           The parties agree that if a trial judge with jurisdiction over a
dispute related to this Agreement should determine that the restrictive covenant
set forth above is unreasonably broad, the parties authorize such trial judge to
narrow the covenant so as to make it reasonable, given all relevant
circumstances, and to enforce such covenant. The provisions of this paragraph
shall survive termination of this Agreement.

8.

Nondisclosure of Confidential Information.

a.           During the term of Executive’s employment and thereafter, Executive
agrees to hold Employer’s Confidential Information in strict confidence, and not
disclose or use it at any time except as authorized by Employer and for
Employer’s benefit. If anyone tries to compel Executive to disclose any
Confidential Information, by subpoena or otherwise, Executive agrees

 

 

BEL 281698v2 50846-27  00A0

- 5 -

 


--------------------------------------------------------------------------------



 

immediately to notify Employer so that Employer may take any actions it deems
necessary to protect its interests. Executive’s agreement to protect Employer’s
Confidential Information applies both during the term of this Agreement and
after employment ends, regardless of the reason it ends.

b.           “Confidential Information” includes, without limitation, any
information in whatever form that Employer considers to be confidential,
proprietary, information and that is not publicly or generally available
relating to Employer’s: trade secrets (as defined by the Uniform Trade Secrets
Act); know-how; concepts; methods; research and development; product, content
and technology development plans; marketing plans; databases; inventions;
research data and mechanisms; software (including functional specifications,
source code and object code); procedures; engineering; purchasing; accounting;
marketing; sales; customers; advertisers; joint venture partners; suppliers;
financial status; contracts or employees. Confidential Information includes
information developed by Executive, alone or with others, or entrusted to
Employer by its customers or others.

9.

Nonsolicitation.

Executive agrees that upon receipt of a Severance Benefit and for a period of
eighteen (18) months thereafter, Executive shall not directly or indirectly
solicit or entice any of the following to cease, terminate or reduce any
relationship with Employer or to divert any business from Employer: (a) any
person who was an employee of Employer during the one- (1) year period
immediately preceding the termination of Executive’s employment; (b) any
customer or client of Employer; or (c) any prospective customer or client of
Employer from whom Executive actively solicited business within the last six (6)
months of Executive’s employment.

10

Non-Disparagement.

Executive will not, during the Term or after the termination or expiration of
this Agreement or Executive’s employment, make disparaging statements, in any
form, about Employer or its officers, directors, agents, employees, products or
services.

11.

Mutual Agreement to Arbitrate.

a.           In the event of a dispute or claim between Executive and Employer
related to Employee’s employment or termination of employment, all such disputes
or claims will be resolved exclusively by confidential arbitration in accordance
with the Employment Arbitration Rules of JAMS (formerly Judicial Arbitration &
Mediation Services). This means that the parties agree to waive their rights to
have such disputes or claims decided in court by a jury. Instead, such disputes
or claims will be resolved by an impartial JAMS arbitrator whose decision will
be final.

b.           The only disputes or claims that are not subject to arbitration are
any claims by Executive for workers’ compensation or unemployment benefits, and
any claim by Executive for benefits under an employee benefit plan that provides
its own arbitration procedure. Also, Executive and Employer may seek injunctive
relief in court in appropriate circumstances.

c.           The arbitration procedure will afford Executive and Employer the
full range of statutory remedies. Employer will pay all costs that are unique to
arbitration, except that the party who initiates arbitration will pay the filing
fee charged by JAMS. Executive and Employer shall be entitled to discovery
sufficient to adequately arbitrate their claims, including access to

 

 

BEL 281698v2 50846-27  00A0

- 6 -

 


--------------------------------------------------------------------------------



 

essential documents and witnesses, as determined by the arbitrator and subject
to limited judicial review. In order for any judicial review of the arbitrator’s
decision to be successfully accomplished, the arbitrator will issue a written
decision that will decide all issues submitted and will reveal the essential
findings and conclusions on which the award is based.

12.

Miscellaneous.

a.           Notwithstanding any other provision in this Agreement, the Employer
shall make no payment of any Severance Benefit provided for herein to the extent
that such payment would be prohibited by the provisions of Part 359 of the
regulations of the Federal Deposit Insurance Corporation as the same may be
amended from time to time, and if such payment is so prohibited, the Employer
shall use its best efforts to secure the consent of the FDIC or other applicable
banking agencies to make such payments in the highest amount permissible, up to
the amount provided for in this Agreement.

b.             This Agreement contains the entire agreement between the parties
with respect to Executive’s employment with Employer, and is subject to
modification or amendment only upon agreement in writing signed by both parties.

c.           This Agreement shall bind and inure to the benefit of the heirs,
legal representatives, successors and assigns of the parties, except that
Employer’s rights and obligations may not be assigned without consent of
Executive, and such consent shall not be unreasonably withheld.

d.           If any provision of this Agreement is invalid or otherwise
unenforceable, all other provisions shall remain unaffected and shall be
enforceable to the fullest extent permitted by law.

e.           In the event of any claim or dispute arising out of this Agreement,
the party that substantially prevails shall be entitled to reimbursement of all
expenses incurred in connection with such claim or dispute, including, without
limitation, attorneys’ fees and other professional fees. This paragraph shall
apply to expenses incurred with or without suit, and in any judicial,
arbitration or administrative proceedings, including all appeals therefrom.

f.            Any notice required to be given under this Agreement to either
party shall be given by personal service or by depositing a copy of such notice
in the United States registered or certified mail, postage prepaid, addressed to
the following address, or such other address as addressee shall designate in
writing:

 

Employer:

Karl Krieg

Chairman of the Joint Compensation Committee of

Washington Banking Company and

Whidbey Island Bank

450 SW Bayshore Drive

P.O. Box 7001

Oak Harbor WA 98277



 

BEL 281698v2 50846-27  00A0

- 7 -

 


--------------------------------------------------------------------------------



 

 

 

Executive:

Joseph W. Niemer

1110 10th Ave. N.

Edmonds, WA 98020

 

g.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Washington.

 

 

EMPLOYER:

WASHINGTON BANKING COMPANY
and WHIDBEY ISLAND BANK

 

By:  /s/ Karl Krieg                

 

Karl Krieg
Chairman of the Joint Compensation Committee of Washington Banking Company and
Whidbey Island Bank

 

 

                                          
                                                     

EXECUTIVE:

/s/ Joseph W. Niemer            

 

  Joseph W. Niemer

 

 

                                          
                                                     

BEL 281698v2 50846-27  00A0

- 8 -

 

 

 